Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 15-2525

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                             MARC D. FOLEY,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                                  Before

                       Howard, Chief Judge,
                 Selya and Lynch, Circuit Judges.


     K. Hayne Barnwell for appellant.
     Finnuala K. Tessier, Criminal Division, Appellate Section,
U.S. Department of Justice, with whom Leslie R. Caldwell, Assistant
Attorney General, Sung-Hee Suh, Deputy Assistant Attorney General,
Carmen M. Ortiz, United States Attorney, and Victor A. Wild,
Assistant United States Attorney, were on brief, for appellee.


                             April 10, 2017
          LYNCH, Circuit Judge.     This is an appeal from a revised

restitution order, following a limited remand by this court in

defendant's earlier appeal.     This appeal is barred by the law-of-

the-case doctrine.

          In April 2015 this court in United States v. Foley (Foley

I), 783 F.3d 7 (1st Cir. 2015), upheld the conviction of Marc

Foley, a former real estate lawyer, for wire fraud and money

laundering in connection with a massive mortgage fraud scheme

involving material false and fraudulent statements made on HUD-1

forms, among others.    Id. at 10–11.    Foley had been sentenced to

72 months' imprisonment and 36 months of supervised release, and

he was ordered to pay restitution to his victims.

          In Foley I, defendant appealed from his conviction and

from an order of restitution which ran in part to Taylor, Bean &

Whitaker ("TBW") as a victim.    Id. at 27.   Necessarily, Foley took

the position that the restitution order was final in order to take

the appeal.   As to the majority of his wire fraud charges he argued

then that there was insufficient evidence of misrepresentation

(and so there were no victims as to those counts), id. at 12, and

as to his sentence calculation he argued that loss to his victims

was not foreseeable, id. at 23–25.       We rejected those arguments

on their merits.     Further, we addressed the question of whether

TBW was a victim to whom restitution might be owed.     Foley argued

TBW was not the correct victim as to certain housing properties


                                 - 2 -
that had been "foreclosed upon and bought by other entities."    Id.

at 27–28.

            Indeed, by agreement of the parties in Foley I, we

remanded to the district court for resolution of factual disputes

as to the status of particular properties, including whether

restitution was in fact owed to TBW for the foreclosed-upon units.

Id. at 27–28, 30.     On remand, the district court resolved those

issues and by an amended judgment dated March 25, 2016, reduced

the restitution award to TBW from $2,080,100 to $1,028,461.57.

            Foley has now appealed from this revised restitution

order.    In Foley I, Foley made arguments as to whether TBW was a

victim, but not the arguments he now wishes to make in this second

appeal.     He now argues that TBW cannot be Foley's victim because

TBW is in bankruptcy, Foley was not a cause of that bankruptcy,

intervening events disrupted any possible causal chain, TBW is not

really a victim because TBW's chairman was convicted of fraud, and

it is TBW's creditors who will receive any restitution payments,

and they would get an undeserved windfall.1

            The government correctly argues that Foley is barred

from bringing these arguments by the law of the case because the

arguments were all available to him at the time of his prior



     1    We   have  also  considered   both  Foley's  and   the
government's letters filed pursuant to Federal Rule of Appellate
Procedure 28(j).


                                - 3 -
appeal, he had incentives to make them, and the arguments should

have been asserted then.   The government also argues that if we

were to reach them, Foley's new arguments have no merit.   We agree

with the government's first point that Foley is so barred -- and

do not reach the second.

          Foley clearly should have presented all of his arguments

as to whether TBW was a victim in his first appeal.     See United

States v. Bell, 988 F.2d 247, 250 (1st Cir. 1993) ("The black

letter rule governing this point is that a legal decision made at

one stage of a civil or criminal case, unchallenged in a subsequent

appeal despite the existence of ample opportunity to do so, becomes

the law of the case for future stages of the same litigation, and

the aggrieved party is deemed to have forfeited any right to

challenge that particular decision at a subsequent date.").

          As Foley concedes, he had the requisite information at

the time of his earlier appeal: TBW was in bankruptcy proceedings,

long before the district court entered its December 20, 2012 first

restitution order and its original January 18, 2013 judgment, from

which the prior appeal in Foley I was taken.   TBW's chairman also

had been convicted of fraud before the district court's entry of

that initial order of restitution.

          Foley attempts to avoid the law-of-the-case doctrine by

arguing from the premise that the appealed-from order in Foley I

was not final.   He says that, at most, the district court had


                              - 4 -
entered a "provisional" order that restitution was payable to TBW,

subject to a further government filing.          Foley says that it must

follow from that premise that he could not have raised on his first

appeal the arguments he now makes.          That is not so and nothing of

the sort follows.

           Our    remand   order    required    the    district    court   to

determine, based on the arguments then presented, which of two

victims -- TBW or another entity -- was entitled to a restitution

award as to two particular housing units.             Foley I, 783 F.3d at

27–28.    The remand was limited to precise issues, geared to the

precise arguments then made.        Nothing prevented Foley from making

then the arguments he now sets forth that TBW was not a victim for

various reasons related to its bankruptcy.              Indeed, as noted,

Foley's   first   appeal   itself    necessarily      treated    the   initial

restitution order as a final judgment.

           Foley argues that the law of the case does not bar him

from raising his arguments now because they were made "newly

relevant" by our remand and he had no incentive to raise the

arguments earlier.    He relies on a misreading of United States v.

Ticchiarelli, 171 F.3d 24, 32–33 (1st Cir. 1999).               Nothing about

our decision in Foley I made the issue of TBW's status as a victim

"newly relevant" in the sense that the issue was not relevant

before.   That status was directly relevant to Foley I, and Foley




                                    - 5 -
had both the opportunity and incentive to raise these arguments

before us then.

          The law-of-the-case doctrine precludes Foley from making

these arguments now.    "It would be absurd that a party who has

chosen not to argue a point on a first appeal should stand better

as regards the law of the case than one who had argued and lost."

United States v. Adesida, 129 F.3d 846, 850 (6th Cir. 1997)

(quoting Fogel v. Chestnutt, 668 F.2d 100, 109 (2d Cir. 1981)).

That ends the matter.

          Affirmed.




                              - 6 -